Citation Nr: 0923991	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-30  081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied service connection for PTSD and for COPD.  This 
decision also denied service connection for bilateral hearing 
loss and tinnitus, and the Veteran initiated appeals with 
regard to those issues.  As the RO granted service connection 
for those two disabilities in an August 2007 Decision Review 
Officer decision, no further issue remains for the Board to 
consider with regard to hearing loss and tinnitus.

The Board notes that the denial of service connection for 
PTSD was a reconsideration of a December 2004 RO decision; 
within one year of that denial, the Veteran requested 
reconsideration.  In support of his request, he supplied some 
additional details about the circumstances of his service and 
his alleged stressors.  As the December 2004 decision was not 
final, there is no need for the Veteran to submit new and 
material evidence to reopen the claim for PTSD.  The Board 
has therefore recharacterized the issue as above to correctly 
reflect the procedural status of the claim.

When this case was previously before the Board in February 
2009, the matter was remanded to the RO for the scheduling of 
a requested hearing before the Board.  The Veteran and his 
wife testified before the undersigned Acting Veterans Law 
Judge at a personal hearing held via videoconference from the 
RO in April 2009.  A transcript of this hearing is associated 
with the claims file, and the claims have been returned to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Although the Board deeply regrets the additional delay in 
adjudication of the Veteran's claim, a further remand is 
required for evidentiary development consistent with the 
VCAA.

A review of the claims folder reflects that it contains a 
computer generated document indicating that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The RO has made no attempt to obtain a 
copy of the SSA's decision or the medical records upon which 
this decision was based.  There is no showing that such 
records are not relevant to the claims on appeal.  Presumably 
they address current diagnoses, and could include references 
to etiology, including allegations of stressor events.  These 
are elements of a claim for service connection.  Regulations 
require that they be obtained.  38 C.F.R. § 3.159(c)(2).  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (where 
there has been a determination with regard to SSA disability 
benefits, the records concerning that decision must be 
obtained).

The Board notes that the Veteran has also submitted VA 
outpatient treatment records from the VA Medical Center 
(VAMC) at Salisbury, indicating he receives ongoing treatment 
for psychiatric and breathing problems.  On remand, the RO 
should obtain updated records from the VAMC and all 
associated VA facilities and clinics.

Finally, the Board finds that a VA examination is required in 
connection with the claim of service connection for COPD.  
Service records establish that as a mechanic/engine man in 
the Navy, the Veteran had a high probability of exposure to 
asbestos.  Current records show a diagnosis of COPD, and 
mention emphysema and reactive airways disease.  X-rays show 
some infiltrates and pleural thickening at the base of the 
left lung.  No doctor has offered a specific opinion on the 
etiology of the current respiratory disability, and while 
smoking has been raised as a major risk factor, no doctor has 
been asked to address the possible role of asbestos in any 
current disability.  The Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for triggering a need 
for VA examination is quite low; the evidence need only 
"indicate" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As that possibility 
has here not been excluded, a medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from 
VAMC Salisbury, all associated clinics, 
and any other VA facility identified in 
the record.

2.  Contact SSA and obtain a copy of the 
decision granting the Veteran disability 
benefits, as well as copies of all 
supporting documentation.

3.  Schedule the Veteran for a VA 
Respiratory (Obstructive, Restrictive, and 
Interstitial) Examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
clearly identify all respiratory 
disabilities.  With respect to each 
diagnosed disability, the examiner should 
opine as to whether any such diagnosed 
disability is at least as likely as not 
related to the Veteran's military service.  
The examiner should specifically address 
whether any diagnosed disability is at 
least as likely as not related to probable 
asbestos exposure in service.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the Veteran unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

